Exhibit 10.1
(ING LOGO) [f50984f5098401.gif]
To: AMB Fund Management S.Á.R.L.
acting in its own name but on behalf of AMB Europe Fund I FCP-FIS as AMB Agent
for the Borrowers
Attention: The managers of AMB Fund Management S.Á.R.L.
5, allée Scheffer
L-2520 Luxembourg
Cc: AMB Europe Fund I FCP-FIS
Zuidplein 108
1077 XV Amsterdam
the Netherlands
Attention: Cash management
Cc: AMB Property, L.P.
Pier 1, Bay 1
San Francisco, California 94111
United States
Fax: 1-415-394-9001
Attention: SVP, Capital Markets
cc: General Counsel
29 December 2008
Ladies and Gentlemen,
Termination letter €142,000,000 AMB LP Guaranteed Facility Agreement between
inter alios, AMB Fund Management S.Á.R.L., AMB Property, L.P. and ING Real
Estate Finance N.V. dated 30 May 2008 (the AMB LP Guaranteed Facility Agreement)

1.   We refer to the AMB LP Guaranteed Facility Agreement.   2.   Capitalised
terms used but not defined in this letter shall have the same meanings assigned
to them in the AMB LP Guaranteed Facility Agreement. References to a Clause in
this letter is to that clause in the AMB LP Guaranteed Facility Agreement.   3.
  It is acknowledged that:   (a)   Pursuant to Clause 29.1 (Amendments and
Waivers), the Facility Agent is authorised to effect on behalf of any Finance
Party, any amendment or waiver to the Finance Documents; and

Page 1



--------------------------------------------------------------------------------



 



(b)   Pursuant to Clause 29.1 (Amendments and Waivers), each Obligor has
irrevocably appointed the AMB Agent to act on its behalf as its agent in
relation to the Finance Documents.   4.   It is noted that:   (a)   The Loans
made to each of AMB Bremerhaven Distribution Center 1 B.V., AMB Hausbruch
Industrial Center 1 B.V., AMB Hausbruch Industrial Center 6 GmbH and MB
Altenwerder Distribution Center Holding 1 B.V. have been repaid in full on or
prior to the date of this letter pursuant to Clause 8.4(a) (Voluntary
prepayment), together with all interest thereon and all other amounts payable by
the Obligors under the AMB LP Guaranteed Facility Agreement, with the Facility
Agent having waived any notice period required for such prepayment pursuant to
Clause 29.1 (Amendments and Waivers); and   (b)   As a result, no amounts are
outstanding under the AMB LP Guaranteed Facility Agreement.   5.   Accordingly,
with effect from the date of this letter:   (a)   The Facility Agent
acknowledges receipt of all funds required to repay all Loans made under the AMB
LP Guaranteed Facility Agreement and all other amounts payable by the Obligors
under the AMB LP Guaranteed Facility Agreement;   (b)   The Facility Agent
agrees and acknowledges on its own behalf and on behalf of each other Finance
Party that (i) each Obligor is released from all of its obligations and
liabilities under the AMB LP Guaranteed Facility Agreement, the Loan Guarantee
and all other Finance Documents; and (ii) the AMB LP Guaranteed Facility
Agreement, the Loan Guarantee and all other Finance Documents shall have no
further force or effect and is terminated; and   (c)   The AMB Agent agrees and
acknowledges on its own behalf and on behalf of each Obligor that (i) the
Obligors shall no longer have any rights under the AMB LP Guaranteed Facility
Agreement and (ii) the AMB LP Guaranteed Facility Agreement shall have no
further force or effect and is terminated and, for the avoidance of doubt, any
and all Commitments thereunder are cancelled.   6.   This letter may be executed
in any number of counterparts. This has the same legal effect as if the
signatories on each counterpart were on a single copy of the letter.   7.   This
letter is governed by, and shall be construed in accordance with, the laws of
England and Wales. Each of the parties hereto agrees that the courts of England
and Wales shall have exclusive jurisdiction to hear and determine any suit,
action or proceedings, and to settle any dispute, which arises out of or in
connection with this letter and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

Page 2



--------------------------------------------------------------------------------



 



8.   A person who is not a party to this letter shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms but
this does not affect any right or remedy of a third party which exists or is
available apart from the Contracts (Rights of Third Parties) Act 1999. The
consent of any person who is not a Party is not required to rescind or vary this
letter at any time.

We should be grateful if you would indicate your acknowledgment and acceptance
of the above by countersigning and returning the attached copy of this letter.
Yours sincerely,
/s/ M.C. Vincentie /s/ M. van Teijlingen               
a duly authorised signatory
for and on behalf of
ING Real Estate Finance N.V.
acting in its capacity as Facility Agent

Page 3



--------------------------------------------------------------------------------



 



We hereby acknowledge and agree to the terms of this letter.
/s/ Jeroen Smit                                                      
                         
a duly authorised signatory
for and on behalf of
AMB Fund Management S.Á.R.L.
acting in its own name but on behalf of
AMB Europe Fund I FCP-FIS as AMB Agent for the Obligors

Page 4